 1

 2

 3

 4                           UNITED STATES DISTRICT COURT

 5                                 DISTRICT OF NEVADA

 6 ALICE WIELAND,                                    Case No.: 3:19-cv-00724-MMD-CLB

 7         Plaintiff,                                              ORDER

 8 v.

 9 BOARD OF REGENTS OF THE NEVADA
   SYSTEM OF HIGHER EDUCATION, a
10 political subdivision,

11         Defendants.

12

13        Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to

14 the Temporary General Order 2020-04, the Early Neutral Evaluation Session scheduled on

15 Wednesday, March 25, 2020, at 9:00 a.m. is VACATED and will reset as soon as the court’s

16 calendar will accommodate it.

17        IT IS SO ORDERED.

18        Dated: March 19, 2020.

19                                                      _________________________________
                                                        Robert A. McQuaid, Jr.
20                                                      United States Magistrate Judge

21

22

23
